



Exhibit 10.22
AMENDMENT TO EMPLOYMENT AGREEMENT
This is an amendment (the “Amendment’) to the Employment Agreement (the
“Original Agreement”), dated as of January 1, 2013, between Kforce Inc., a
Florida corporation (the “Employer”) and Peter M. Alonso (the “Executive”). The
date of this Amendment is February 20, 2017.
Background
The Executive acknowledges and accepts changes to his job duties and
responsibilities as Chief Talent Officer that will result in certain changes to
the Executive’s base salary and benefits from what is set forth in his Original
Agreement. The purpose of this Amendment is to document the understanding of the
parties that such changes will not be deemed to violate the Original Agreement.
This Amendment is also intended to establish a floor for severance pay to ensure
that, if Executive becomes entitled to severance in the future due to a
non-change-of-control termination for Good Reason or termination without Cause,
he does not receive less than he would have received had his employment
terminated as of December 31, 2016. Accordingly, in consideration of the mutual
agreements set forth below and the continued employment of the Executive by the
Employer, the parties agree as follows:
Terms
1.Base Salary, Individual Benefits, and Additional Benefits. The Base Salary,
Individual Benefits, and Additional Benefits of the Executive are hereby amended
to conform to the terms set forth in the attached February 17, 2017 compensation
memorandum, which is incorporated herein by this reference. It is acknowledged
that this Base Salary as well as the Individual Benefits and Additional Benefits
contemplated by Sections 4(b) and 4(c) of the Original Agreement may be changed,
adjusted, increased, or decreased from time to time on a going forward basis in
the discretion of the Chief Executive Officer of the Employer or his delegate or
by the Board of Directors of the Employer provided, however, notwithstanding any
contrary provision of the Original Agreement, any diminution, reduction, or
decrease in the Executive’s Job Title, Base Salary, Individual or Additional
Benefits effected after the date of this Amendment, shall constitute “Good
Reason” within the meaning of paragraph 9(a) of the Original Agreement.
2.Severance Floor. The parties agree that for purposes of calculating the amount
of severance pay under Sections 9(c)(ii), should Executive become entitled to
receive such pay pursuant to other provisions of the Original Agreement, he will
receive the higher of:
i.the amount calculated under the applicable formula in the Original Agreement,
or
ii.in the case of a termination meeting all of the requirements of Section 9 of
the Original Agreement, $862,110.00, which is the amount he would have received
had his employment been terminated under circumstances giving rise to “Good
Reason” or “without Cause” severance pay as of December 15, 2016.
3.Original Agreement Remains in Effect. Except for the changes contemplated by
this Amendment, the Original Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.
KFORCE INC.
 
 
 
By:
/s/    DAVID M. KELLY        
 
David M. Kelly
 
Senior Vice President and Chief Financial Officer
 
 
 
/s/    PETER M. ALONSO        
 
Peter M. Alonso






